                   Case 1:15-cv-02141-VEC Document 117 Filed 04/20/20 Page 1 of 3


The GrayBar Building                                                                             1599 Post Road East
420 Lexington Ave., Suite 300                                                                    Westport, CT 06880
New York, NY 10170                                                                           (203) 256-8600 – Phone
(212) 490-6050 – Phone                                                                        (203) 255-5700 - Phone
(212) 490-6070 - Fax                                                                            (203) 256-8615 – Fax
                                                                                                (203) 255-5702 - Fax


                                                                                    USDC SDNY
                                                                                    DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                    April 1, 2020                   DOC #:
                                                                                    DATE FILED: 04/20/2020


      VIA EMAIL

      Honorable Valerie E. Caproni


                                                                    MEMO ENDORSED
      United States District Judge
      United States District Court
      Southern District of New York
      40 Foley Square
      New York, NY 10007

           Re:      SK Shipping Co., Ltd. and SK B&T Pte. Ltd. v. NuStar Energy Servs., Inc., et al.
                    (15-cv-2141)

      Dear Judge Caproni:

              We write on behalf of SK Shipping Co. Ltd. and SK B&T Pte Ltd. (“Plaintiffs”), with the
      consent of all parties in the above-captioned proceeding. On March 9, 2020, the parties concluded
      a confidential settlement agreement, including as to the form of the accompanying enclosed
      Stipulation and Proposed Order for Discharge and Dismissal with Prejudice (the “Stipulation”).
      Pursuant to Your Honor’s Individual Practices in Civil Cases, Plaintiffs move for leave to (1) seal
      the highlighted portions of the enclosed stipulation and (2) to seal the docket entries reflecting the
      amount of the withdrawals from the Court’s registry, during the pendency of the other cases related
      before this Court. Taking these limited steps is appropriate in light of Second Circuit case law
      because the redactions are narrowly tailored, the public interest in release of such material is
      negligible, and even if any presumption applied, such interest is outweighed by the interests
      outlined in more detail below.

      I.         The Information to be Sealed Does Not Constitute a “Judicial Document” Under
                 Lugosch and a Presumption of Public Access Should Not Apply

              In order to be designated a judicial document, merely filing a document with the court is
      insufficient to render that paper a judicial document – instead “the item filed must be relevant to
      the performance of the judicial function and useful in the judicial process.” See Lugosch v.
      Pyramid Co., 435 F.3d 110, 119 (2d Cir. 2006) (quoting United States v. Amodeo, 44 F.3d 141,
      145 (2d Cir. 1995)). Plaintiffs’ application does not seek to seal in its entirety any judicial
         Case 1:15-cv-02141-VEC Document 117 Filed 04/20/20 Page 2 of 3



document, but only to redact the highlighted information within the Stipulation, and to seal the
related docket entries reflecting the amounts of the withdrawals from the Court’s registry (which
is also set forth in the Stipulation). Unlike the documents in Lugosch that the Court relied on in
making its summary judgment determination, the information sought to be sealed here is not itself
subject to Court approval. See Lugosch v. Pyramid Co., 435 F.3d 110, 121 (2d Cir. 2006) (finding
that documents used in moving for or opposing summary judgment should not remain under seal
absent compelling reasons). Here, by contrast, the information sought to be sealed here is similar
to that referred to in Perez v. Jupada Enters., where the parties’ “settlement documents were not
filed with the court and were not the basis for the court’s adjudication” of the enclosed Stipulation.
See Perez, No. 10 Civ. 3118, 2012 U.S. Dist. LEXIS 103783, at *13 (S.D.N.Y. July 25, 2012)
(granting sealing application with respect to redactions of letters that referred to terms of
confidential settlement agreement) (citing Gambale v. Deutsche Bank AG, 377 F.3d 133, 143 (2d
Cir. 2004)). Accordingly, the presumption of public access should not apply under these
circumstances to the material sought to be sealed.

II.   If Any Presumption of Public Access Applies, It Is Weak With Respect to the
      Redactions, Which are Narrowly Tailored, and Competing Concerns Outweigh Any
      Interest in Public Disclosure

      Even if such a presumption applied, however, Plaintiffs’ request is narrowly tailored, and
seeks only to redact that portion of the Stipulation relating to the terms of the confidential
settlement agreement and the amount of funds on deposit to be remitted from the Court’s registry.
As relevant here, the Second Circuit has found that passing references to the amount of a
confidential settlement has at most an attenuated connection to the interests sought to be preserved
by the presumption of public access to judicial documents. See Gambale, 377 F.3d at 143 (2d Cir.
2004) (finding that, where a passing reference to the amount of a confidential settlement on the
record was made, such information should have been maintained as confidential; and “the
presumption, such as it was, was a weak one under these circumstances”).

       Even if any presumption of public access were to apply, redacting only those portions of the
Stipulation pertaining to the confidential terms of the parties’ settlement agreement is a solution
narrowly tailored to serve the parties’ interest in maintaining the confidentiality of their settlement,
and outweighs any presumption that might apply. See Sellick v. Consol. Edison Co. of N.Y., Inc.,
No. 15-cv-9082 (RJS), 2017 U.S. Dist. LEXIS 43554, at *25 (S.D.N.Y. Mar. 23, 2017) (“[T]he
parties’ interest in maintaining the confidentiality of their settlement is clearly a countervailing
interest that may overcome the presumption in favor of open records where, as here, ‘the settlement
itself was conditioned on confidentiality’ … The Court finds that Plaintiff’s limited redaction
requests of details related to her contemplated confidential settlement are ‘narrowly tailored to
serve’ the parties’ interest in maintaining the confidentiality of their settlement.”).

      Second, the disclosure of non-public, commercially sensitive information may well create
unexpected transaction costs and inefficiencies among the parties, disrupting the expectation of
confidentiality covering those issues. See Standard Inv. Chartered, Inc. v. FINRA, 347 F. App’x
615, 617 (2d Cir. 2009) (affirming district court order of narrowly-tailored redaction of financial
data that would subject disclosing party to “financial harm” and “competitive disadvantage”). In
Standard Inv. Chartered, the Second Circuit affirmed the National Association of Securities
Dealers’ (“NASD”) analogous request to redact financial data, where “an outsider with knowledge

                                                  -2-
          Case 1:15-cv-02141-VEC Document 117 Filed 04/20/20 Page 3 of 3



. . . could, upon viewing the facts and figures in NASD’s records, use that information to deduce
NASD’s negotiation tactics” which could pose competitive disadvantage to NASD. Id. (internal
quotations and citations omitted). The redacted portions of the Stipulation contain commercially
sensitive information that could potentially prejudice negotiations in numerous ongoing related
cases in which the same issues may arise. 1 Redacting the suggested portions of the Stipulation,
and sealing the docket entry reflecting the amount of the related withdrawal from the Court’s
registry, at least during the pendency of these related cases, is a narrowly tailored step that properly
balances any presumption of public access under the First Amendment with the countervailing
commercial interests of the parties, and their expectations in the confidentiality of their settlement
agreement.

      In sum, Plaintiffs respectfully request that the Court grant their application to seal (1) the
highlighted portions of the enclosed Stipulation, and (2) the docket entries reflecting the amounts
of the withdrawals from the Court’s registry. We stand ready to address any questions the Court
may have as to this application and thank the Court for its consideration.

                                                            Respectfully submitted,

                                                       Lennon, Murphy & Phillips, LLC




                                                       By

                                                                Keith W. Heard


Enclosure
                                                                            Application GRANTED.
Cc:      Bruce G. Paulsen (paulsen@sewkis.com)
         Brian. P. Maloney (maloney@sewkis.com)                             SO ORDERED.                    Date: 04/20/2020
         Keith P. Letourneau (kletourneau@blankrome.com)




                                                                            HON. VALERIE CAPRONI
                                                                            UNITED STATES DISTRICT JUDGE




1
  For example, we understand that ING Bank N.V. (“ING”) remains a party to eleven O.W. Bunker-related cases
pending before this Court, as well as a number of interpleader and arrest actions pending before other district courts
in the Second and Fifth Circuits.

                                                         -3-
